Citation Nr: 1538362	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-26 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent for service-connected status post total right hip arthroplasty from November 1, 2009.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1982 to January 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran a temporary 100 percent evaluation from September 30, 2008 to October 31, 2009 for l year following the implantation of a right hip prosthesis and 30 percent thereafter.  The claim has since been transferred to the Roanoke, Virginia RO.  The Veteran filed a notice of disagreement (NOD) in November 2009.  A statement of the case (SOC) was provided in May 2010.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in June 2010.

Because the Veteran is receiving the maximum benefit from the date of his surgery in September 2008 to October 2009, that period is not for consideration for an increased evaluation.  Rather, the scope of the present appeal entails the Veteran's 30 percent evaluation for residuals of the prosthesis implantation from November 1, 2009 to present.   

The Board observes that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id. at 454.  There is no indication via the Veteran's statements or the evidence in the claims file that such issue is raised and, thus, will not be discussed any further. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claim.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Here, the Veteran was last provided with a VA examination in July 2010.   At the examination, the Veteran reported flare-ups of symptoms such as pain, stiffness, weakness, swelling, giving way, tenderness, and pain in the right hip.  He stated that the flare-ups occur spontaneously.  The Veteran did not report any periods of incapacitation related to his right hip disability.  On examination, the Veteran had normal gait.  His feet did not reveal any signs of abnormal weight bearing.  The Veteran did not require any assistive device for ambulation.  The right hip showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness deformity, subluxation, or guarding of movement on clinical examination.  There is no ankylosis of the hip.  Ranges of motion of the right hip are noted by the examiner to be normal without limitation by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray of the right hip showed no evidence of dislocation or hardware failure.

Although the previous VA examination was adequate at the time, due to the length of time since that examination, the Board finds that the Veteran should be afforded a contemporaneous examination.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 § C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Here, the last VA examination of record is over five years old.  Accordingly, the Veteran must be provided with a new VA examination to assess the current severity of his service-connected status post total right hip arthroplasty.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his for service-connected status post total right hip arthroplasty. The examiner must review the record in conjunction with the examination. All indicated tests, including x-rays and range of motion studies in degrees, should be performed and the results reported. 

The examiner should describe all symptomatology related to the Veteran's for service-connected status post total right hip arthroplasty. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups). The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




